Citation Nr: 1439861	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal/stomach disorder, to include as secondary to service-connected Hepatitis B residuals.  

2.  Entitlement to an increased (compensable) disability evaluation for residuals of Hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1953 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of the hearing is of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

As it relates to the Veteran's claim for an increased disability evaluation for his service-connected hepatitis residuals, the Veteran was last afforded a VA examination in August 2010.  Subsequent to that time, the Veteran has reported and testified as to a worsening of his hepatitis residuals.  Treatment records also demonstrate a possible increase in the Veteran's symptomatology.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2002).

As it relates to the claim of service connection for a gastrointestinal/stomach disorder, the Veteran is claiming service connection for a gastrointestinal/stomach disorder as secondary to his service-connected hepatitis residuals.  At the time of the August 2010 VA examination, the VA examiner indicated that the Veteran did not have any gastrointestinal/stomach disorder and that his symptoms were related to his hepatitis residuals.  Subsequent to this time, treatment records associated with the claims folder have revealed that the Veteran has been diagnosed with gastroesophageal reflux disorder (GERD) and severe ulcerative proctitis.  The Veteran was seen with complaints of stomach problems while in service, with a diagnosis of gastritis being rendered on at least one occasion.  Based upon the new diagnoses received subsequent to the August 2010 VA examination, the Veteran should be afforded a VA examination to determine the nature and etiology of any current gastrointestinal/stomach disorder and its relationship, if any, to either his period of active service or his service-connected Hepatitis B residuals.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the record all pertinent VA and private treatment records not previously obtained, dated from August 2010 to the present, the date of the last VA examination.  

2.  The Veteran should be scheduled for a VA examination by appropriate medical specialist(s) to determine the nature and etiology of any gastrointestinal disorder and the severity of his service-connected Hepatitis B residuals, to include cirrhosis of the liver, if found.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records, should be made available to the examiner for review and the examiner should note such review in his/her report. 

The examiner is requested to indicate whether the Veteran currently has cirrhosis of the liver. 

The examiner should thoroughly discuss all symptomatology related to the hepatitis/liver residuals and related disease.  Specifically, the examiner should consider the presence of the following possible symptoms and the duration of these symptoms since August 2010 (the time of the last VA examination):

a) Weakness
b) Weight loss
c) Persistent jaundice
d) Ascites
e) Hepatic encephalopathy
f) Hemorrhage from varices or portal gastropathy (erosive gastritis)
g) Portal hypertension and splenomegaly
h) Anorexia 
i) Abdominal pain
j) Malaise
k) Nausea
l) Vomiting
m) Arthralgia
n) Right upper guardant pain
o) Hepatomegaly
p) Incapacitating episodes (if found discuss duration in number of weeks during 12 month periods)
q) Dietary restrictions and whether there is use of continuous medication 

For each identified symptom, the examiner should attribute the symptom to Hepatitis B or cirrhosis, if present.  For each found symptom, to the extent possible, the examiner should discuss severity and frequency (if applicable); for example, how many episodes of ascites the Veteran has experienced.  If the examiner cannot attribute the symptom to one disease process, the examiner should so state and provide the reason.  The examiner should also consider the following relevant definitions contained in the regulations:

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

"Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

As to the claim for a gastrointestinal/stomach disorder, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal/stomach disorder had its onset in service or is otherwise related to the Veteran's period of active service.  If not, is it at least as likely as not (50 percent probability or greater) that any current gastrointestinal/stomach disorder is caused or aggravated (permanently worsened) by the Veteran's service-connected Hepatitis B residuals. 

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The VA examiner must provide detailed rationale for all opinions offered, with reference to pertinent evidence.

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


